COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-124-CR


CHRISTINE SOLIZ                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                I. INTRODUCTION

      Appellant Christine Soliz appeals from the trial court’s order revoking her

deferred adjudication community supervision and adjudicating her guilty of

assault causing bodily injury to a family member with a prior conviction. In her




      1
           See Tex. R. App. P. 47.4.
sole point, Soliz argues that the trial court abused its discretion by adjudicating

her guilty and sentencing her to two years’ imprisonment. We will affirm.

                          II. P ROCEDURAL B ACKGROUND

      Soliz pleaded guilty, pursuant to a plea agreement, to the third-degree

felony of assault causing bodily injury to a family member with a prior

conviction.   On March 3, 2006, the trial court placed Soliz on five years’

deferred adjudication community supervision and imposed a $500 fine. The

State filed a petition to proceed to adjudication on June 20, 2008, but the trial

court dismissed the petition, reinstated Soliz’s community supervision, and

imposed additional conditions of community supervision.         The State filed a

second petition to proceed to adjudication on March 13, 2009, alleging that

Soliz had violated multiple conditions of her community supervision.

Specifically, the State alleged that Soliz had failed to pay required fees

(Paragraph 1), had failed to submit to urine testing (Paragraph 2), had failed to

report to her probation officer (Paragraph 3), had failed to timely notify her

probation officer of an address change (Paragraph 4), had failed to complete

anger-control classes (Paragraph 5), and had failed to attend the Personal

Money Power Program (Paragraph 6).

      Soliz pleaded “True” to the violations alleged in Paragraphs 3, 5, and 6

at the adjudication hearing, and she signed a written judicial confession to

                                        2
violating Paragraphs 3, 5, and 6, as well as Paragraph 1 of the State’s petition.

The State did not present any evidence or call any witnesses to testify at the

adjudication hearing.   Soliz testified and attempted to explain some of her

violations. She said that she did not report to her probation officer one month

and did not attend the Personal Money Power Program because she did not

have transportation. She also said that she could not afford the anger-control

classes. Soliz testified that she is responsible for seven children—six of her

own children and one grandchild—and that she and the children live with her

mother. Soliz explained that she works at a Days Inn and recently purchased

a car for $1,300. She said that the trial court had placed her on community

supervision for the underlying offense because she had slapped her daughter

after her daughter had called her a “bitch.”

      The trial court found the allegations in Paragraphs 3, 5, and 6 of the

State’s petition to be true, adjudicated Soliz guilty, and sentenced her to two

years’ confinement.

                            III. S TANDARD OF R EVIEW

      We review an order revoking community supervision under an abuse of

discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984);

Cherry v. State, 215 S.W.3d 917, 919 (Tex. App.—Fort Worth 2007, pet.

                                       3
ref’d). In a revocation proceeding, the State must prove by a preponderance

of the evidence that the defendant violated the terms and conditions of

community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App.

1993); Cherry, 215 S.W.3d at 919. The trial court is the sole judge of the

credibility of the witnesses and the weight to be given their testimony, and we

review the evidence in the light most favorable to the trial court’s ruling.

Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex.

Crim. App. [Panel Op.] 1981); see Cherry, 215 S.W.3d at 919.             It is well

settled that a plea of true to even one of the State’s allegations is sufficient to

support a revocation of community supervision.         See Watts v. State, 645
S.W.2d 461, 463 (Tex. Crim. App. 1983); Cole v. State, 578 S.W.2d 127, 128

(Tex. Crim. App. [Panel Op.] 1979).

                          IV. N O A BUSE OF D ISCRETION

      Soliz specifically contends in her sole point that, “[c]onsidering the nature

of the State’s allegations and the facts and circumstances of the offense as

well as those of [Soliz],” the trial court abused its discretion by revoking her

community supervision.      Soliz does not dispute that her pleas of true are

sufficient to support the trial court’s ruling; she argues instead that the trial

court “should not have” revoked her community supervision based on her

situation.

                                        4
      But reviewing the evidence in the light most favorable to the trial court’s

ruling,   we   hold   that   Soliz’s   pleas   of   true—as   well   as   her   own

testimony—support the trial court’s revocation of her community supervision.

See Watts, 645 S.W.2d at 463; Cole, 578 S.W.2d at 128; see also Moore v.

State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980) (holding proof

of any one violation is sufficient to support revocation order). Accordingly, we

hold that the trial court did not abuse its discretion by revoking Soliz’s

community supervision and adjudicating her guilty. See Rickels, 202 S.W.3d

at 763. We overrule Soliz’s sole point.

                                  V. C ONCLUSION

      Having overruled Soliz’s sole point, we affirm the trial court’s judgment.




                                                     SUE WALKER
                                                     JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 8, 2010




                                          5